        Case 1:19-cv-00775-JRN Document 126 Filed 04/30/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                         AUSTIN DIVISION
DEBRA ROJAS                                §
                                           §     CIVIL NO:
vs.                                        §     AU:19-CV-00775-JRN
                                           §
TOLTECA ENTERPRISES, INC.,                 §
TRAVELERS CASUALTY AND SURETY              §
COMPANY OF AMERICA                         §

         ORDER RESETTING JURY SELECTION AND TRIAL
       IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
JURY SELECTION AND TRIAL in Courtroom 5, on the Sixth Floor, United States
Courthouse, 501 West Fifth Street, Austin, TX, on Monday, November 08, 2021 at 09:00 AM.

       IT IS SO ORDERED this 30th day of April, 2021.




                                           ______________________________
                                           JAMES R. NOWLIN
                                           SENIOR U.S. DISTRICT JUDGE
